United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4180
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Daren Hill,                             *      [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: December 12, 2005
                                Filed: January 25, 2006
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Daren Hill pleaded guilty to being a felon in possession of a firearm. The
Presentence Investigation Report (PSR) recommended that Hill be sentenced as an
armed career criminal under § 4B1.4(a) of the federal sentencing guidelines because
he had at least three prior convictions for violent felonies or serious drug offenses.
The district court1 adopted the recommendations of the PSR, found that the applicable
sentencing range was 188–235 months, and sentenced Hill to 200 months in prison
and five years of supervised release. Hill appeals his sentence, and we affirm.

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
      Hill first argues that the district court erred in sentencing him as an armed
career criminal because he did not admit, nor did a jury determine beyond a
reasonable doubt, that his prior convictions were violent felonies or serious drug
offenses. We have consistently rejected this argument and held that the
characterization of prior convictions is a legal question outside the purview of the
Sixth Amendment. United States v.Turnbough, 425 F.3d 1112, 1114 (8th Cir. 2005);
United States v. Marcussen, 403 F.3d 982, 984 (8th Cir. 2005).

       Next, Hill argues that the district court erred in sentencing him under a
mandatory guidelines scheme and that the case should be remanded for resentencing.
Hill is correct that the district court erred in applying the guidelines as mandatory.
United States v. Booker, 543 U.S. 220 (2005). Because Hill preserved this Booker
argument by arguing Blakely v. Washington, 542 U.S. 296 (2004), in the district
court, we review for harmless error. United States v. Haidley, 400 F.3d 642, 644 (8th
Cir. 2005). We have held that mandatory application of the guidelines is harmless
error when the district court had the discretion to impose a lesser sentence but instead
sentenced the defendant in the middle of the sentencing range. United States v.
Millot, slip op. (8th Cir. Jan. 9, 2006); see also United States v. Perez-Ramirez, 415
F.3d 876, 878 (8th Cir. 2005). That is the case here, because the district court
sentenced Hill to 200 months’ imprisonment and five years’ supervised release when
it could have sentenced him to 188 months’ imprisonment under the mandatory
guidelines.

      The judgment is affirmed.
                      _____________________________




                                          -2-